Title: To Alexander Hamilton from Philip Schuyler, 9 September 1801
From: Schuyler, Philip
To: Hamilton, Alexander


Albany Wednesday Sept: 9th 1801
My Dear Sir
Mrs. Schuyler Catherine & myself arrived here on Sunday, in good health, Mrs. Church and her Children we left at My Son Rensselaers. They will be here today, and were all well.
A frenchman at Quebec trod on my lame leg and bruised it greatly. It has been exceedingly painful but is now healing and the wound appears so favorable that It will probably be healed in a week or two.
On the 29th of this month a Circuit court for the County of Columbia is to be held at Claverack, tryals in Ejectment on the part of our family are then to come on. Mr Van Vechten and Mr Van Schaick are of council for us, as on the Issue of these tryals a great proportion of Mrs. Schuylers property will depend, and which If recovered will be very considerable Indeed, I most earnestly Intreat you, to Attend the tryals If possible, and wish you to be there a day or two before the Sitting of the Court. I shall be there.
In what state of Advance is your building?
We all unite in love to you to my Eliza And the Children. I am my Dear Sir
Ever most Affectionately yours
Ph: Schuyler
Honl Gen Hamilton
